DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2021, 3/8/2021 and 9/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recited “spaced apart from each other;, wherein” and the examiner suggest changing to “spaced apart from each other, wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 1 recited “each of thin-film transistors” in line 4 and the examiner is confused if the thin-film transistors are referring to a plurality of thin-film transistors or different transistors.  If each of thin-film transistors are referring to a plurality of thin-film transistors then the examiner suggests changing to “each of the plurality of thin-film transistors”.
Claim 1 also recited “the thin-film transistors” in line 6 and the examiner is confused if the thin-film transistors are referring to a plurality of thin-film transistors or different transistors.  If each of thin-film transistors are referring to a plurality of thin-film transistors then the examiner suggests changing to “the plurality of thin-film transistors”.
Claim 1 also recited “the light-emitting elements” in line 6-7 and the examiner is confused if the light-emitting elements are referring to a plurality of light-emitting elements or different light-emitting elements.  If the light-emitting elements are referring to a plurality of light-emitting elements then the examiner suggests changing to “the plurality of light-emitting elements”.
Claim 1 recited “each of the display pads” in line 11-12 and the examiner is confused if the display pads are referring to a plurality of display pads or different display pads.  If each of the display pads are referring to a plurality of display pads then the examiner suggests changing to “each of the plurality of display pads”.
Claim 1 recited “the touch pads” in line 11-12 and the examiner is confused if the touch pads are referring to a plurality of touch pads or different touch pads.  If the touch 
Claim 5 recited “each first touch electrode” in line 5 and the examiner is confused if each first touch electrode is referring to a plurality of first touch electrodes or different touch electrode.  If each first touch electrode is referring to a plurality of first touch electrodes then the examiner suggests changing to “each of the plurality of first touch electrodes”.
Claim 5 also recited “each second touch electrode” in line 6 and the examiner is confused if each second touch electrode is referring to a plurality of second touch electrodes or different touch electrode.  If each second touch electrode is referring to a plurality of second touch electrodes then the examiner suggests changing to “each of the plurality of second touch electrodes”.
Claim 5 recited “the first touch electrode” in line 13 and the examiner is confused if the first touch electrode is referring to a plurality of first touch electrodes or different touch electrode.  If the first touch electrode is referring to a plurality of first touch electrodes then the examiner suggests changing to “the plurality of first touch electrodes”.
Claim 5 also recited “the second touch electrode” in line 13 and the examiner is confused if the second touch electrode is referring to a plurality of second touch electrodes or different touch electrode.  If the second touch electrode is referring to a plurality of second touch electrodes then the examiner suggests changing to “the plurality of second touch electrodes”.

Claim 6 also recited “each touch pad” in line 1-3 and the examiner is confused if each touch pad is referring to a plurality of touch pads or different touch pad.  If each touch pad is referring to a plurality of touch pads then the examiner suggests changing to “each of the plurality of touch pads”.
Claim 7 also recited “the touch link wire is” in line 2-3 and the examiner is confused if the touch link wire is referring to a plurality of touch link wires or different touch link wires.  If the touch link wire is referring to a plurality of touch link wires then the examiner suggests changing to “the plurality of touch link wires are”.
Claim 8 also recited “each touch link wire is” in line 5 and the examiner is confused if each touch link wire is referring to a plurality of touch link wires or different touch link wires.  If each touch link wire is referring to a plurality of touch link wires then the examiner suggests changing to “each of the plurality of touch link wires are”.
Claim 10 recited “wherein the display pads” in line 1 and the examiner is confused if the display pads are referring to a plurality of display pads or different display pads.  If each of the display pads are referring to a plurality of display pads then the examiner suggests changing to “wherein the plurality of display pads”.
Claim 10 also recited “the thin-film transistors” in line 2 and the examiner is confused if the thin-film transistors are referring to a plurality of thin-film transistors or 
Claim 10 also recited “each touch pad” in line 4 and the examiner is confused if each touch pad is referring to a plurality of touch pads or different touch pad.  If each touch pad is referring to a plurality of touch pads then the examiner suggests changing to “each of the plurality of touch pads”.
Claim 12 also recited “each touch link wire” in line 2-4 and the examiner is confused if each touch link wire is referring to a plurality of touch link wires or different touch link wires.  If each touch link wire is referring to a plurality of touch link wires then the examiner suggests changing to “each of the plurality of touch link wires”.
Claim 14 also recited “one of the thin-film transistors” in line 2 and the examiner is confused if the thin-film transistors are referring to a plurality of thin-film transistors or different transistors.  If each of thin-film transistors are referring to a plurality of thin-film transistors then the examiner suggests changing to “one of the plurality of thin-film transistors”.
Claims 2-14 depend from claim 1 so they are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US Patent Appl. Pub. No. 2018/0095584 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	[Re claim 1] LEE discloses the organic light-emitting display device comprising: a substrate comprising an active area and a non-active area; a plurality of thin-film transistors (130) disposed in the active area; a plurality of light-emitting elements (120) connected to each of the plurality of thin-film transistors in the active area; an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KYOUNG LEE/Primary Examiner, Art Unit 2895